Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Alexander Scott Kirschner, ) Date: September 10, 2007

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-357

) Decision No. CR1646
The Inspector General. )
)

DECISION

sustain the determination of the Inspector General (I.G.) to exclude Alexander Scott
Kirschner, Petitioner, from participation in Medicare, Medicaid, and all other federally-
funded health care programs for a minimum period of five years. I find that a basis exists
for Petitioner’s exclusion pursuant to section 1128(a)(1) of the Social Security Act (Act).
Further, I find that an exclusion for a minimum period of five years is mandatory pursuant
to section 1128(c)(3)(B) of the Act.

I. Procedural History

By letter dated March 30, 2007, the I.G. notified Petitioner that he was being excluded for
a period of five years from participating in the Medicare, Medicaid and all other federal
ealth care programs. The I.G. informed Petitioner specifically that he was being
excluded pursuant to section 1128(a)(1) of the Act based on his conviction in the U.S.
District Court, Southern District of Florida, Ft. Lauderdale, of a criminal offense related
to the delivery of an item or service under the Medicare or a State health care program,
including the performance of management or administrative services relating to the

delivery of items of services under any such program. Petitioner timely appealed the
.G.’s action.

2

This case was assigned to me for hearing and decision. I held a prehearing conference on
May 2, 2007. During that conference, the parties agreed that this case could be decided
on the parties’ written submissions. P. Br. at 2. I therefore set a briefing schedule. The
LG. filed his brief (I.G. Brief) with attached exhibits | through 5 (1.G. Exs. 1-5).
Petitioner filed his response (P. Brief) without any exhibits. The LG. filed a reply brief
(I1.G. Reply). Petitioner did not object to the I.G. exhibits and I receive them into
evidence.

If. Undisputed Facts

Petitioner stipulated to the following facts before the United States District Court,
Southern District of Florida. I1.G. Ex. 4. From May 2003 and continuing thorough
August 2004, he was a licensed physical therapist who was engaged by Paul Feldman,
another licensed physical therapist to prepare “canned” physical therapy treatment notes
for individuals purportedly receiving physical therapy services through Northwood
Physical Therapy , Inc. and Advanced Technologies. The “canned” physical therapy
notes he prepared reflected subjective and objective findings regarding the purported
physical therapy prior to the dates of the reflected physical therapy sessions. As a result,
the canned notes did not reflect the actual subjective and objective findings of actual
physical therapy sessions. Petitioner regularly prepared canned notes reflecting 18
sessions of physical therapy per patient. Petitioner was then instructed by Feldman to
personalize the canned notes using basic patient identifying information provided to
Petitioner by Feldman and others. After Petitioner prepared the canned notes, they were
used by others in support of false claims submitted to the Medicare program for non-
rendered and/or otherwise non-reimbursable physical therapy services. In an effort to
conceal a portion of the payments Feldman received for his participation in the
preparation of the canned notes, Feldman asked Petitioner to receive the payments in his
name and then pay over the funds to Feldman in cash. On a number of occasions,
Petitioner received checks made payable in his name which represented payments
intended for Feldman. Petitioner would subsequently negotiate the checks and provide
Feldman the payment due him in cash. He stipulated that he did each of these acts
knowingly and intentionally and not as a result of mistake or accident. Jd.

Petitioner pleaded guilty to one count of Misprision of Felony, to wit, the knowing and
willful making and using of false, fictitious and fraudulent writings and documents in
connection with the delivery of or payment for health care benefits, items or services, in
violation of Title 18, United States Code, Section 1035; did conceal such felony by
assisting in the preparation of the false, fictious and fraudulent writings, and by acting as
a conduit for payments to another person who was creating the false, fictitious and
fraudulent writings; and did not as soon as possible make known such felony to some
judge or other person in civil or military authority under the United States, in violation of
Titles 18, United States Code, Section 4. I.G. Ex. 3.
3

As part of the plea agreement, Petitioner agreed to the entry of an order of victim
restitution to Medicare in the amount of $18,794. I.G. Ex. 5, at 2. On May 26, 2006, a
judgment of conviction was entered against Petitioner, and he was sentenced to four
months imprisonment and upon release, he was placed on supervised release for one year.
1.G. Ex. 2, at 2-3.

III. Issues, findings of fact and conclusions of law
A. Issues

The scope of my review under section 1128(a)(1) is limited to two issues: (1) whether the
LG. has authority to exclude Petitioner on the ground that Petitioner was convicted of a
criminal offense within the meaning of section 1128(a)(1) of the Act; and (2) whether the
length of the exclusion imposed by the I.G. is unreasonable. There are no issues of
material fact in dispute in this case. Petitioner solely contends that the I.G. does not have
a basis for excluding Petitioner because he did not deliver any item or render any service
under the Medicare or a state health care program. Thus, the only issue in dispute is
whether Petitioner was convicted of a criminal offense related to the delivery ofa health
care item or service under the Medicare program within the meaning of section
1128(a)(1) of the Act. IfI so find, then his exclusion is mandatory under section
1128(a)(1) for a minimum period of five years. Act, section 1128(c)(3)(B). The I.G.
imposed the statutory minimum five-year period of exclusion in this case. As the I.G. is
required by law to impose the minimum statutory exclusion, there is no issue related to
the reasonableness of the period of exclusion in this case.

B. Findings of fact and conclusions of law

I make the following findings of fact and conclusions of law (Findings) to support my
decision in this case. I set forth each Finding as a separate heading. I discuss each
Finding in detail.

1. The I.G. has the authority to impose an exclusion
because Petitioner was convicted of a criminal offense
within the meaning of section 1128(a)(1) of the Act.

Section 1128(a)(1) provides:
The Secretary [of Health and Human Services] shall exclude the following

individuals . . . from participation in any Federal health care program (as defined
in section 1128B(f)):
4

(1) Conviction of program-related crimes. —Any individual . . . that has been
convicted of a criminal offense related to the delivery of an item or service under
title XVII [Medicare] or under any State health care program.

Section 1128(i)(3) of the Act provides that an individual is “convicted” for purposes of
section 1128(a) “when a plea of guilty or nolo contendere by the individual or entity has
been accepted by a Federal, State, or local court.” Petitioner’s guilty plea, and the
acceptance of the guilty plea and the entry of a judgment based on that plea by the United
States District Court for the Southern District of Florida, constitutes a conviction of a
criminal offense under section 1128(i)(3) of the Act. IG. Ex. 2. Accordingly, I conclude
that Petitioner was “convicted” of a criminal offense within the meaning of section
1128(a)(1).

also find that Petitioner was convicted of a criminal offense related to the delivery of an
item or service under the Medicare program. Petitioner’s principal defense in this case is
that his conviction of a criminal offense is not related to the delivery of an item or service
under the Medicare program. Petitioner argues that he “did not deliver any item or render
any service under the Medicare or a state health care program.” P. Brief at 5-6. He
claims that he performed more of a bookkeeping role in which he plugged in numbers and
information he received from Feldman; he never submitted or signed any document used
to defraud Medicare. Moreover, he claims he never received any payment directly from
any federal agency.

The I.G. convincingly demonstrates that Petitioner’s conviction is related to the delivery
of an item or service under the Medicare program. The Departmental Appeals Board
(Board or DAB) has held that a criminal offense is program-related for purposes of an
exclusion under section 1128(a)(1) if there exists a “nexus” or “common sense
connection” linking the offense for which the Petitioner has been convicted with the
delivery of an item or service under a covered program. Andrew Anello, DAB No. 1803
(2001); Berton Siegal, D.O., DAB No. 1467 (1994). The Board has also held that
offenses other than the actual delivery of an item or service “are also ‘related’ because
they concern acts that directly and necessarily follow under the health care programs from
the delivery of the item or service.” Niranjana B. Parikh, DAB No. 1334 (1992). Here,
Petitioner prepared fictitious physical therapy treatment notes utilized in support of false
claims submitted to the Medicare program for nonrendered and/or otherwise
nonreimbursable physical therapy services. These fraudulent treatment notes are
undisputedly linked to the delivery of an alleged item or service under Medicare.
Moreover, I agree with the I.G. that the Plea Agreement, Information and Judgment
unambiguously connect Petitioner to a conviction of an offense related to the delivery ofa
health care item or service under Medicare. See I.G. Exs. 5 (Plea Agreement), 3
(Information), 2 (Judgment). The Information to which Petitioner plead guilty charged
Petitioner with “having knowledge of the actual commission of a felony cognizable by
5

court of the United States, to wit, the knowing and willful making and using of false,
fictitious and fraudulent writings and documents in connection with the delivery of or
payment for health care benefits, items or services.” I.G. Ex 3 (emphasis added).
Petitioner pleaded guilty to that Information and was adjudicated guilty and sentenced to
four months in prison, supervised release of one year after release from prison, and was
ordered to pay restitution to the Medicare program in the amount of $18,794. I.G. Ex. 2;
1G. Ex. 5, at 2.

Moreover, the DAB pointed out in Anel/o, DAB 1803, that section 1128(a)(1) has been
applied to petitioners convicted of violating the federal prohibition against misprison of a
felony. The DAB found that the petitioner’s plea to a misprison of a felony constituted a
conviction of a criminal offense related to the delivery of an item or service under
Medicare. Finally, the fact that Petitioner was sentenced to pay restitution to the
Medicare program is additional evidence that the criminal offense to which he pled guilty
was related to the delivery of an item or service under Medicare. The restitution to
Medicare illustrates that a detrimental fraud was perpetrated against the program. The
payment of restitution to Medicare alone is support for finding that the conviction here
was program related. See Donald J. Purcell, II, M.D., DAB CR572, at 8 (1999).

The I.G.’s arguments in this case are sound and convincing. Based on my review of all of
the evidence in this case, I conclude that Petitioner was convicted of a crime that was
related to the delivery of an item or service under the Medicare program. I further find
that the preponderance of the evidence establishes that Petitioner was properly excluded
under section 1128(a)(1) of the Act.

2. Section 1128(c)(3)(B) of the Act requires the I.G. to
exclude Petitioner for at least a minimum period of five
years.

Section 1128(c)(3)(B) of the Act provides:

... in the case of an exclusion under subsection [1128](a), the minimum period of
exclusion shall be not less than five years... .

The Act clearly specifies a minimum of five years for an exclusion under section 1128(a).
The I.G., the Secretary, and I have no discretion or authority to shorten the five-year
minimum exclusion dictated by the Act. Thus, there is no issue of reasonableness as to
the period of exclusion in this case.
IV. Conclusion

For the reasons set forth above, I sustain the I.G.’s exclusion of Petitioner from
participation in Medicare, Medicaid, and all federal health care programs for a period of
five years pursuant to sections 1128(a)(1) and 1128(c)(3)(B) of the Act.

/s/
Alfonso J. Montano
Administrative Law Judge
